DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges the amendment dated 03 August 2021, in which: 
Claims 1, 5-7, 9-15 and 18-20 are currently pending.
Claims 1, 5, 15 and 19 are amended. 
Claims 2-4, 8 and 16-17 are canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinstein (US 2016/0231895).
With respect to claim 1 (Currently Amended), Feinstein teaches an image display device based on a mobile terminal, comprising: 
a rotation angle acquisition processor configured to acquire a rotation angle value of the mobile terminal rotated around an axis in a second direction in response to 
a movement speed processor configured to determine a movement speed according to a ratio of a difference in size between a boundary of the image in a first direction and a boundary of the display interface in the first direction to a second rotation angle threshold (Feinstein: Fig. 2; Paras. [0087] – [0089], horizontal scrolling distance for a proportional scrolling function is determined using the expression, (a-b)/α, where “a” is the width of the contents 80, “b” is the width of the screen 82, “α” is a rotational angle threshold); and 
an image movement controller configured to control the image to move in the first direction in the display interface of the display screen according to the movement speed (Feinstein: Fig. 4C; Para. [0069], response curve can be a linear or a non-linear graph that relates the device relative tilt value to a scrolling rate of the screen view, a response graph may be represented by a table of speed values corresponding to relative tilts, a list of threshold values, or by a mathematical function that may include specific boundary conditions); 
wherein the first direction and the second direction are substantially perpendicular (Feinstein: Fig. 2, roll axis 60 orthogonal to pitch axis 62).  

claim 5 (Currently Amended), Feinstein teaches the image display device according to claim 1, wherein the image movement controller is further configured to:
determine a movement size of the image in the first direction according to the movement speed and the rotation angle value (Feinstein: Para. [0087]);
determine an area to be displayed of the image in the first direction according to the movement size; and control the image to move in the first direction in the display interface of the display screen, by displaying the area to be displayed on the display screen (Feinstein: Figs. 1-3C).  

With respect to claim 6 (Previously Presented), Feinstein teaches the image display device according to claim 5, wherein the rotation angle acquisition processor is further configured to acquire a rotation direction of the mobile terminal around an axis in the second direction; the image movement controller is further configured to determine a movement direction of the image according to the rotation direction; and the rotation direction comprises a clockwise direction around the second direction and a counterclockwise direction around the second direction (Feinstein: Figs. 1-3C; Para. [0065]).   

With respect to claim 7 (Previously Presented), Feinstein teaches the image display device according to claim 6, wherein the image movement controller is further configured to: in response to the rotation angle value of the mobile terminal rotated around the axis in the second direction reaching the second rotation angle threshold, 

With respect to claim 9 (Previously Presented), Feinstein teaches the image display device based claim 1, wherein the first direction is parallel to a first side of the display screen, and the second direction is parallel to a second side of the display screen; or the first direction is parallel to the second side of the display screen, and the second direction is parallel to the first side of the display screen (Feinstein: Fig. 2, axes 60 and 62 correspond with vertical and horizontal sides of the display screen).  

With respect to claim 10 (Previously Presented), Feinstein teaches the image display device according to claim 1, wherein the rotation angle acquisition processor is further configured to acquire a third rotation angle value of the mobile terminal rotated around the axis in a first direction; the movement speed processor is further configured to perform at least one of: determine a movement speed of the image displayed on the display screen of the mobile terminal in the second direction in the display interface of the display screen according to the third rotation angle value; and determine the movement speed of the image in the second direction in the display interface of the display screen according to a relationship between a size of the image displayed on the display screen in the second direction and a size of the display interface of the display screen in the second direction; and the image movement controller is further configured 

With respect to claim 11 (Previously Presented), Feinstein teaches the image display device according to claim 1, wherein the rotation angle acquisition processor is further configured to acquire a fourth rotation angle value of the mobile terminal swung around an axis perpendicular to the display screen; the movement speed processor is further specifically configured to perform at least one of: determine a movement speed of the image displayed on the display screen of the mobile terminal in the display interface of the display screen according to the fourth rotation angle value; and determine the movement speed of the image in the display interface of the display screen according to the relationship between the size of the image displayed on the display screen in the first direction and the size of the display interface of the display screen in the first direction; and the image movement controller is further specifically configured to control the image to move in the first direction in the display interface of the display screen according to the movement speed (Feinstein: Figs. 1-3C; Para. [0055], using sensor pitch, roll and yaw angles mapped into horizontal and vertical axes for scrolling).  

With respect to claim 12 (Previously Presented), Feinstein teaches the image display device according to claim 1, further comprising an instruction generator configured to, in response to the image being controlled to move in the display interface 

With respect to claim 13 (Previously Presented), Feinstein teaches the image display device according to claim 12, wherein the instruction comprises information of a current image area displayed in the display interface of the display screen so that the current image area is displayed by the display terminal (Feinstein: Para. [0047]).  

With respect to claim 14 (Previously Presented), Feinstein teaches the image display device according to claim 12, wherein the instruction is configured to control the image displayed in the display terminal to move in the first direction (Feinstein: Para. [0048]).  

Method claims (15 & 18) are drawn to the method of using the corresponding apparatus claimed in claims (1 & 12).  Therefore method claims (15 & 18) correspond to apparatus claims (1 & 12) and are rejected for the same reasons of anticipation as used above.

With respect to claim 19 (Currently Amended), Feinstein teaches an electronic device, comprising: 
at least one hardware processor; and a memory storing program instructions that, when executed by the at least one hardware processor, implement an image display method 
acquiring a rotation angle value of the mobile terminal rotated around an axis in a second direction in response to a size of an image displayed on a display screen of the mobile terminal in a first direction being greater than a size of a display interface of the display screen in the first direction (Feinstein: Figs. 1-2; claim 1; Paras. [0050] and [0058], one or more processors configured to generate one or more tilt signals indicative of one or more tilt angles of said mobile system corresponding to one or more scrolling directions along said screen display when said contents view is larger than said screen display); 
determining the movement speed of the image in the display interface of the display screen according to a relationship between the size of the image in the first direction and the size of the display interface of the display screen in the first direction (Feinstein: Fig. 2; Para. [0087], horizontal scroll range is equal to a difference between the size of the size of the content in the x-axis direction and the size of the display screen in the x-axis direction; similar relationship used to establish the vertical scroll range); and 
controlling the image to move in the first direction in the display interface of the display screen according to the movement speed (Feinstein: Fig. 4C; Para. [0069], response curve can be a linear or a non-linear graph that relates the device relative tilt value to a scrolling rate of the screen view, a response graph may be represented by a table of speed values corresponding to relative tilts, a list of threshold values, or by a mathematical function that may include specific boundary conditions); 


With respect to claim 20 (Currently Amended), Feinstein teaches the image display method claim 15, 
wherein the image display method is performed by at least one hardware processor through execution of a computer program stored on a non-transitory computer-readable medium (Feinstein: Paras. [0046] – [0048]).


Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1, 5-7, 9-15 and 18-20 have been fully considered but are not persuasive.  
On page 14 of the Remarks, Applicant argues, “[0087]-[0089] of Feinstein discuss the computation of a horizontal scrolling distance, while failing to disclose the limitation of a circuit to “determine a movement speed according to a ratio of a difference in size between a boundary of the image in a first direction and a boundary of the display interface in the first direction to a second rotation angle threshold,” as recited in claim 1.”
The Office respectfully disagrees.  Feinstein, at Paras. [0087] – [0089], discloses determining the horizontal scrolling distance for a proportional scrolling function is determined using the expression, (a-b)/α, where “a” is the width of the contents 80, “b” is the width of the screen 82, “α” is a rotational angle threshold.  Movement speed by definition is the ratio of the distance traveled by an object to the time required to travel 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625